 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                      ***
 5
      KAITLYN GRACE LEE,                                     Case No. 2:19-cv-01041-APG-BNW
 6
                             Plaintiff,
 7                                                           ORDER
            v.
 8
      STEVE SISOLAK, et al.,
 9
                             Defendants.
10

11

12          Missouri state-prison inmate Kaitlin Grace Lee submitted initiating documents to the court
13   on June 17, 2019, which include an application to proceed in forma pauperis (IFP) and a civil
14   rights complaint under 42 U.S.C. § 1983. (ECF Nos. 1, 1-1.) She also filed a motion for
15   appointment of counsel. (ECF No. 2.)
16          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an incarcerated plaintiff seeking
17   to proceed without paying the filing fee must complete IFP application and attach (1) an inmate
18   account statement for the past six months, and (2) a financial certificate from the institution where
19   she is incarcerated certifying the amount of funds in plaintiff’s inmate trust account at the
20   institution. If the plaintiff has been incarcerated at the institution for fewer than six months, the
21   certificate must show the account’s activity for the shortened period. LSR 1-2.
22          Here, plaintiff’s IFP application is from a different district and does not include the
23   information required in this district including the financial certificate and an inmate account
24   statement for the past six months. The court therefore will deny plaintiff’s IFP application
25   without prejudice. Plaintiff must properly complete her IFP application or pay the full filing fee
26   for this action. If plaintiff chooses to file a new IFP application, then she must file a complete
27   application including all the documents referenced in this Order.
28
 1             IT IS THEREFORE ORDERED that plaintiff’s Application to Proceed In Forma

 2   Pauperis (ECF No. 1) is DENIED without prejudice.

 3             IT IS FURTHER ORDERED that the Clerk of Court must send plaintiff a blank

 4   application to proceed in forma pauperis by an inmate as well as the accompanying instruction

 5   packet.

 6             IT IS FURTHER ORDERED that by December 2, 2019, plaintiff must either: (1) file a

 7   complete application to proceed in forma pauperis, on the correct form with complete financial

 8   attachments, or (2) pay the full $400 fee for filing a civil action, which includes the $350 filing

 9   fee and the $50 administrative fee.

10             IT IS FURTHER ORDERED that failure to timely comply with this order may result in a

11   recommendation that this case be dismissed.

12             IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel (ECF No.

13   2) is DENIED without prejudice for plaintiff to renew the motion after the matter of the filing fee

14   is resolved.

15

16             DATED: October 31, 2019

17

18
                                                           BRENDA WEKSLER
19                                                         UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28


                                                  Page 2 of 2
